


Exhibit 10.70

 

CTC MEDIA, INC.

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of CTC Media, Inc. (the “Corporation”):

 

Optionee:  Anna Poutko

 

Grant Date:  December 6, 2007

 

Exercise Price:  $25.04 per share

 

Number of Option Shares: 50,000 shares

 

Expiration Date:  December 6, 2017

 

Type of Option:

o  Incentive Stock Option

 

 

 

x  Non-Statutory Stock Option

 

Date Exercisable:  The Option shall become exercisable with respect to the
Option Shares as follows:

 

 

 

Aggregate Number of Option Shares for

 

Date

 

which the Option is then Exercisable

 

On and after December 31, 2007

 

868

 

On and after March 31, 2008

 

3,939

 

On and after June 30, 2008

 

7,010

 

On and after September 30, 2008

 

10,080

 

On and after December 31, 2008

 

13,151

 

On and after March 31, 2009

 

16,222

 

On and after June 30, 2009

 

19,293

 

On and after September 30, 2009

 

22,363

 

On and after December 31, 2009

 

25,434

 

On and after March 31, 2010

 

28,504

 

On and after June 30, 2010

 

31,575

 

On and after September 30, 2010

 

34,646

 

On and after December 31, 2010

 

37,717

 

On and after March 31, 2011

 

40,787

 

On and after June 30, 2011

 

43,858

 

On and after September 30, 2011

 

46,929

 

On and after December 5, 2011

 

50,000

 

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the CTC Media, Inc. (f/k/a StoryFirst
Communications, Inc.) 1997 Stock Option/Stock Issuance Plan (as amended to date,
the “Plan”).  Optionee further agrees to be

 

--------------------------------------------------------------------------------


 

bound by the terms of the Plan and the terms of the Option as set forth in the
Stock Option Agreement attached hereto as Exhibit A and incorporated herein by
reference.

 

Optionee hereby acknowledges receipt of a copy of the Plan in the form attached
hereto as Exhibit B.

 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any right to continue
in Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

 

December 6, 2007

 

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

By: 

/s/ Alexander Rodnyansky

 

 

 

Title: 

Chief Executive Officer

 

 

 

 

 

/s/ Anna Poutko

 

Anna Poutko

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

CTC MEDIA, INC.

STOCK OPTION AGREEMENT

 

RECITALS

 

A.            The Board has adopted the Plan for the purpose of retaining the
services of selected Employees, non-employee members of the Board or the board
of directors of any Parent or Subsidiary and consultants and other independent
advisors in the service of the Corporation (or any Parent or Subsidiary).

 

B.            Optionee is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to Optionee.

 

C.            All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.             Grant of Option.  The Corporation hereby grants to Optionee, as
of the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant Notice.  The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.

 

2.             Option Term.  This option shall have a term of ten (10) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6.

 

3.             Limited Transferability.  During Optionee’s lifetime, this option
shall be exercisable only by Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following Optionee’s death.

 

4.             Dates of Exercise.  This option shall become exercisable for the
Option Shares in one or more installments as specified in the Grant Notice.  As
the option becomes exercisable for such installments, those installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.

 

5.             Cessation of Service.  The option term specified in Paragraph 2
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

 

(a)           Should Optionee cease to remain in Service for any reason (other
than death or Disability) while this option is outstanding, then Optionee shall
have a period of ninety (90) days (commencing with the date of such cessation of
Service) during which to exercise this option, but in no event shall this option
be exercisable at any time after the Expiration Date.

 

--------------------------------------------------------------------------------


 

(b)           Should Optionee die while this option is outstanding, then the
personal representative of Optionee’s estate or the person or persons to whom
the option is transferred pursuant to Optionee’s will or in accordance with the
laws of inheritance shall have the right to exercise this option.  Such right
shall lapse, and this option shall cease to be outstanding, upon the earlier of
(i) the expiration of the twelve (12) month period measured from the date of
Optionee’s death or (ii) the Expiration Date.

 

(c)           Should Optionee cease Service by reason of Disability while this
option is outstanding, then Optionee shall have a period of twelve (12) months
(commencing with the date of such cessation of Service) during which to exercise
this option.  In no event shall this option be exercisable at any time after the
Expiration Date.

 

(d)           During the limited period of post-Service exercisability, (i) this
option may not be exercised in the aggregate for more than the number of Option
Shares for which this Option is, at the time of Optionee’s cessation of Service,
exercisable pursuant to the exercise schedule specified in the Grant Notice or
the special acceleration provisions of Paragraph 6 and (ii) this Option may not
be exercised at all if the Optionee is in breach of any non-competition or
non-solicitation provisions of any employment agreement with the Corporation. 
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
vested Option Shares for which the option has not been exercised.  To the extent
Optionee is not vested in the Option Shares at the time of Optionee’s cessation
of Service, this option shall immediately terminate and cease to be outstanding
with respect to those shares.

 

6.             Acceleration of Option.

 

(a)           In the event of any Corporate Transaction, the exercisability of
this option, to the extent this option is not otherwise fully exercisable, shall
automatically accelerate in full so that this option shall, immediately prior to
the effective date of the Corporate Transaction, become fully exercisable for
all the Option Shares and may be exercised for any or all of those Option Shares
as fully-vested shares of Common Stock.  However, the exercisability of the
Option Shares shall not so accelerate if and to the extent: (i) this option is
assumed by the successor corporation (or parent thereof) in the Corporate
Transaction of this option to the extent this option is not otherwise fully
exercisable or (ii) this option is to be replaced with a cash incentive program
of the successor corporation which preserves the spread existing on the unvested
Option Shares at the time of the Corporate Transaction (the excess of the Fair
Market Value of those Option Shares over the Exercise Price payable for such
shares) and provides for subsequent payout in accordance with the same exercise
schedule applicable to those unvested Option Shares as set forth in the Grant
Notice unless, in either case, the Plan Administrator has determined that the
exercisability of the Option Shares shall accelerate automatically upon the
occurrence of a Corporate Transaction regardless of whether those options are to
be assumed or replaced in the Corporate Transaction.

 

(b)           Immediately following the Corporate Transaction, this option shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) in connection with the Corporate
Transaction.

 

(c)           If this option is assumed in connection with a Corporate
Transaction, then this option shall be appropriately adjusted, immediately after
such Corporate

 

2

--------------------------------------------------------------------------------


 

Transaction, to apply to the number and class of securities which would have
been issuable to Optionee in consummation of such Corporate Transaction had the
option been exercised immediately prior to such Corporate Transaction, and
appropriate adjustments shall also be made to the Exercise Price, provided the
aggregate Exercise Price shall remain the same.

 

(d)           This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

7.             Adjustment in Option Shares.  Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

 

8.             Shareholder Rights.  The holder of this option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

 

9.             Manner of Exercising Option.

 

(a)           In order to exercise this option with respect to all or any part
of the Option Shares for which this option is at the time exercisable, Optionee
(or any other person or persons exercising the option) must take the following
actions:

 

(i)            Execute and deliver to the Corporation an Exercise Notice.

 

(ii)           Pay the aggregate Exercise Price for the purchased shares in one
or more of the following forms:

 

(A)          cash or check made payable to the Corporation or by wire transfer
to an account designated by the Corporation; or

 

(B)           a promissory note payable to the Corporation, but only to the
extent authorized by the Plan Administrator in accordance with Paragraph 13.

 

Should the Common Stock be registered under Section 12(g) of the 1934 Act at the
time the option is exercised, then the Exercise Price may also be paid as
follows:

 

(C)           in shares of Common Stock held by Optionee (or any other person or
persons exercising the option) for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date; or

 

3

--------------------------------------------------------------------------------


 

(D)          through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable written instructions (a) to a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable federal,
state and local income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (b) to the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Exercise Notice delivered to the Corporation in connection with the option
exercise.

 

(iii)          Furnish to the Corporation appropriate documentation that the
person or persons exercising the option (if other than Optionee) have the right
to exercise this option.

 

(iv)          Execute and deliver to the Corporation such written
representations as may be requested by the Corporation in order for it to comply
with the applicable requirements of Federal and state securities laws.

 

(v)           Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all federal,
state and local income and employment tax withholding requirements applicable to
the option exercise.

 

(b)           As soon as practical after the Exercise Date, the Corporation
shall issue to or on behalf of Optionee (or any other person or persons
exercising this option) a certificate for the purchased Option Shares, with the
appropriate legends affixed thereto.

 

(c)           In no event may this option be exercised for any fractional
shares.

 

10.           Compliance with Laws and Regulations.

 

(a)           The exercise of this option and the issuance of the Option Shares
upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange (or the Nasdaq Global Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.

 

(b)           The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been
obtained.  The Corporation, however, shall use its best efforts to obtain all
such approvals.

 

4

--------------------------------------------------------------------------------


 

11.           Successors and Assigns.  Except to the extent otherwise provided
in Paragraphs 3 and 6, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and Optionee, Optionee’s assigns and the legal representatives, heirs and
legatees of Optionee’s estate.

 

12.           Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices.  Any notice required to
be given or delivered to Optionee shall be in writing and addressed to Optionee
at the address indicated below Optionee’s signature line on the Grant Notice. 
All notices shall be deemed effective upon personal delivery or upon deposit in
the mail, postage prepaid and properly addressed to the party to be notified.

 

13.           Financing.  The Plan Administrator may, in its absolute discretion
and without any obligation to do so, permit Optionee to pay the Exercise Price
for the purchased Option Shares by delivering a full-recourse, interest-bearing
promissory note secured by those Option Shares.  The payment schedule in effect
for any such promissory note shall be established by the Plan Administrator in
its sole discretion.

 

14.           Construction.  This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.  All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in this option.

 

15.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.

 

16.           Shareholder Approval.  If the Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of shares of Common Stock
which may be issued under the Plan as last approved by the shareholders, then
this option shall be void with respect to such excess shares, unless shareholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.

 

5

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.  Agreement shall mean this Stock Option Agreement.

 

B.  Board shall mean the Corporation’s Board of Directors.

 

C.  Common Stock shall mean the Corporation’s common stock.

 

D.  Corporate Transaction shall mean either of the following
shareholder-approved transactions to which the Corporation is a party:

 

(i)            a merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

 

(ii)           the sale, transfer or other disposition of all or substantially
all of the Corporation’s assets in complete liquidation or dissolution of the
Corporation.

 

E.  Corporation shall mean CTC Media, Inc., a Delaware corporation.

 

F.  Disability shall mean the inability of Optionee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment and shall be determined by the Plan Administrator on the basis of
such medical evidence as the Plan Administrator deems warranted under the
circumstances.  Disability shall be deemed to constitute Permanent Disability in
the event that such Disability is expected to result in death or has lasted or
can be expected to last for a continuous period of twelve (12) months or more.

 

G.  Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

 

H.  Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

 

I.  Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

 

J.  Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

 

K.  Exercise Notice shall mean the notice substantially in the form of Exhibit A
hereto.

 

L.  Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i)            If the Common Stock is at the time traded on the Nasdaq Global
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as the price is reported by the
National Association of Securities

 

A-1

--------------------------------------------------------------------------------


 

Dealers on the Nasdaq Global Market or any successor system.  If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(ii)           If the Common Stock is at the time listed on any stock exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the stock exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(iii)          If the Common Stock is at the time neither listed on any stock
exchange nor traded on the Nasdaq Global Market, then the Fair Market Value
shall be determined by the Plan Administrator after taking into account such
factors as the Plan Administrator shall deem appropriate.

 

M.  Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

N.  Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

 

O.  1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

P.  Option Shares shall mean the number of shares of Common Stock subject to the
option.

 

Q.  Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

 

R.  Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

S.  Plan shall mean the Corporation’s 1997 Stock Option/Stock Issuance Plan.

 

T.  Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

 

U.  Service shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant.

 

V.  Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the

 

A-2

--------------------------------------------------------------------------------


 

last corporation) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of  the other corporations in such chain.

 

A-3

--------------------------------------------------------------------------------


 

Exhibit A

 

EXERCISE NOTICE

 

The undersigned, pursuant to the provisions set forth in his/her Notice of Grant
of Stock Option dated December 6, 2007 (the “Option”), hereby elects to exercise
the Option to purchase                  Option Shares.  The aggregate Exercise
Price is being paid as follows (check one):

 

o

In cash, cheque or wire transfer

 

 

o

By promissory note*

 

 

o

By delivery of shares of Common Stock of the Corporation already held by the
undersigned*

 

 

o

Through the special sale and remittance program in accordance with
Section 9(a)(ii)(D) of the Stock Option Agreement

 

--------------------------------------------------------------------------------

* Prior consent of the Corporation must be received to pay the Exercise Price in
this manner (which consent is at the sole discretion of the Corporation).

 

 

Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------
